21-10699-dsj    Doc 142     Filed 08/10/21 Entered 08/10/21 10:46:41         Main Document
                                         Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       Chapter 7
 In re KOSSOFF PLLC,
                                                       Case No. 21-10699 (DSJ)

                            Debtor.



                    NOTICE OF APPEARANCE AND
            DEMAND FOR NOTICE AND FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for

creditors 6 West 75th Street, LLC and 112-113 West 75th Street, LLC (together,

“Creditors”) in the above-referenced chapter 7 proceeding, and requests that all notices

given or required to be given in these cases, and all papers served or required to be

served in these cases, be given to and served upon the undersigned attorneys, or on its

behalf, at the following address:

                     Adam Pollock
                     Pollock Cohen LLP
                     60 Broad St., 24th Fl.
                     New York, NY 10004
                     (212) 337-5361
                     Adam@PollockCohen.com

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request of Service of Papers includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, orders and

notices of any application, motion, petition, pleadings, request, complaint, or demand,

whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, courier service, hand delivery, telephone, fax, or otherwise that (1)

affects or seeks to affect in any way any rights or interests of any creditor or party-in-

interest in this case, including, with respect to: (a) the debtors; (b) property of the
21-10699-dsj    Doc 142    Filed 08/10/21 Entered 08/10/21 10:46:41         Main Document
                                        Pg 2 of 2



estates, or proceeds thereof, in which the debtors may claim an interest; or (c) property

or proceeds thereof in the possession, custody or control of others that the debtors may

seek to use; or (2) requires or seeks to require any act, delivery of any property,

payment, or other conduct.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance

nor any subsequent appearance, pleading, claim, or suit is intended or shall be deemed

to waive Creditors’ (i) right to have final orders in non-core matters entered only after

de novo review by a higher court; (ii) right to trial by jury in any proceeding so triable

herein or in any case, controversy or proceeding related hereto; (iii) right to have the

reference withdrawn in any matter subject to mandatory or discretionary withdrawal;

(iv) right to enforce any contractual provisions with respect to arbitration; or (v) other

rights, claims, actions, defenses, setoffs, or recoupments to which Creditors have or may

be entitled under agreements, in law, or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.



Dated: August 10, 2021
       New York, NY
                                                  POLLOCK COHEN LLP

                                                  By: /s/ Adam Pollock
                                                     Adam Pollock
                                                  60 Broad St., 24th Fl.
                                                  New York, NY 10004
                                                  (212) 337-5361
                                                  Adam@PollockCohen.com
                                                  Attorneys for Creditors
                                                     6 West 75th Street, LLC and
                                                     112-113 West 75th Street, LLC




                                            -2-
